DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  in line 3 of Claim 18, the terms “a graphite material device” and “a conductive pattern” should read –the graphite material device—and –the conductive pattern--, as these terms were previously recited in Claim 1, from which this claim depends therefrom and in line 7, the term “sensors” should read –said at least one sensor—to be consistent with the previous claim language describing this term.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a method of wireless transmission and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8-10, 12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO document no. 99/04460 to Challenger.
Regarding Claim 1, Challenger discloses a graphite material device B (see Figures 1 and 2) having all the features of the instant invention including:  the graphite 
Regarding Claim 2, Challenger further discloses that the at least one conductive pattern 26 and/or at least one sensor 22 is provided onto or integrated into at least a portion of a surface of the device B (see Figures 1 and 2).
Regarding Claim 5, Challenger further discloses that the at least one conductive pattern 26 and/or the at least one sensor 22 is provided on the inside of the device B (see Figure 1).
Regarding Claim 8, see signal receiving and/or signal processing unit 18 as described in Claim 10 of the reference and in Figure 1 of the reference.
Regarding Claim 9, see Figure 1.
Regarding Claim 10, see wires 26 as shown in Figure 1.
Regarding Claim 12, see page 3 line 29 – page 4 line 6 of Challenger.
Regarding Claim 14, note that the graphite device B is a carbon brush (see page 3 lines 8-15 of the reference).
Regarding Claim 15, note that the device B is a wearing part (i.e., the carbon brush, as described on page 5 lines 15-19).
Regarding Claim 16, see signal receiving and/or processing unit 18 as shown in Figure 1 and Claim 10 of Challenger.
Regarding Claim 17, note that the signal receiving and/or processing unit 18 is a computer box/application interface as shown in Figures 1 and 2 of Challenger.
Regarding Claim 18, Challenger further discloses a method for monitoring the graphite material device B comprising the following steps:  providing the graphite 
Regarding Claim 19, note that the graphite material device B is a carbon brush (see page 3 lines 8-15 of Challenger).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6,  and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document no. 99/04460 to Challenger in view of WO document no. 2016/189134 to Donzelli et al.
Regarding Claim 3, Challenger discloses most all the features of the instant invention as applied above, except for the at least one conductive pattern and/or at least one sensor being integrated into the graphite material device by etching into or printing onto at least a portion of the surface of the graphite material device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the graphite material device of Challenger so that the conductive pattern and/or sensor is integrated into the device by printing onto at least a portion of the surface of the device as taught by Donzelli et al as a matter of design preference dependent upon the desired type of attachment means for the conductive pattern and/or sensor.  As long as the conductive pattern or sensor is adequately secured to the surface of the device, the means used to do so is arbitrary. 
Regarding Claim 4, Challenger discloses most all the features of the instant invention as applied above, except for the at least one conductive pattern and/or sensor being attached to at least a portion of the surface of the device.
Donzelli et al further disclose that the at least one conductive pattern 9 and/or sensor 4 is attached to at least a portion of the surface of the device (see Figures 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the graphite material device of Challenger so that the conductive pattern and/or sensor is attached to at least a portion of its surface as taught by Donzelli et al again, as a matter of design preference dependent upon the desired type of attachment means for the conductive pattern and/or sensor.  As long as the conductive pattern or sensor is adequately secured to the surface of the device, the means used to do so is arbitrary.

Donzelli et al are again relied upon for their teachings of a graphite material device having a conductive pattern being a circuit board 9 (see Figure 2 and page 6 last paragraph – page 7 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the graphite material device of Challenger so that the conductive pattern is a circuit board as taught by Donzelli et al as an alternate means of collecting the electrical signal of the conductive pattern so that the signal can be emitted to a measuring/monitoring device.
Regarding Claim 7, Challenger discloses most all the features of the instant invention as applied above, except for the sensor being any one of a temperature sensor, a strain gauge and a high resistance cable, an accelerometer or a combination thereof.
Donzelli et al are again relied upon for their teachings of a graphite material device having a sensor which is a temperature sensor (see page 7 lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the graphite material device of Challenger so that the sensor is a temperature sensor as taught by Donzelli et al as an alternate means of sensing wear of the device.
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document no. 99/04460 to Challenger.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the signals of the conductive pattern and/or sensor of Challenger wirelessly through Bluetooth as an alternate means of providing the signals to the processing unit remotely.
Regarding Claim 13, Challenger does not disclose that the graphite material is a sintered metal graphite.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the graphite material device of Challenger to be made of sintered metal graphite as a matter of design preference dependent upon the desired design of the device, strength and durability of the device, etc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9,353,815 to Eden and PG Publication No. 2017/0002883 to Donzelli et al both disclose graphite material devices similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	02/01/22